After Remand from the Alabama Supreme Court

PITTMAN, Judge.
This court, on December 7, 2001, affirmed the trial court’s judgment, without an opinion. The Alabama Supreme Court has affirmed this court’s judgment insofar as it relates to the Colemans’ fraud and tort-of-outrage claims and has reversed this court’s judgment insofar as it relates to the Coleman’s breach-of-contract and conversion claims, and has remanded the cause. Ex parte Coleman, 861 So.2d 1080 (Ala.2003). In compliance with the Alabama Supreme Court’s opinion, that portion of the trial court’s judgment relating to the Colemans’ breach-of-contract and conversion claims is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED IN PART AND REMANDED.
YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.